DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         HOLIDAY PALACE, INC. d/b/a CHRISTMAS PLACE,
                          Appellant,

                                     v.

J. PATRICK O’NEAL, as Successor Trustee of the GEORGE W. HOWELL
            FAMILY TRUST, u/a/d February 26, 2016,
                            Appellee.

                              No. 4D21-1935

                              [March 31, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE17-23476.

   Marc A. Silverman and David W. Black of Frank, Weinberg & Black,
P.L., Plantation, for appellant.

  John P. Seiler of Seiler, Sautter, Zaden, Rimes & Wahlbrink, Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, LEVINE, and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.